Mr. Justice Green delivered the opinion of the Court. This action in replevin was commenced by appellee against Glass, a constable, to recover possession of corn in the field, alleged to be the property of appellee and to have been wrongfully taken and wrongfully detained by Glass. The latter pleaded non cepit, non detinet; property in Joseph Hermann, and a plea of justification, setting up. that Joseph Hermann was a tenant of Fred Kahle; that rent was due and unpaid; that the corn replevied was the property of Joseph Hermann and was grown on the premises so rented, and was subject to be taken to satisfy the unpaid rent, under a distress warrant which- was issued by Kahle to defendant as constable, to execute within six months after expiration of lease, and justifies the taking and detention under said warrant. Issues were joined on these pleas, a trial was had, the jury returned a verdict finding the issues for plaintiff, and assessed his damages at $100. Defendant’s motion for a new trial was overruled and a proper judgment was entered on the verdict, to reverse which defendant took this appeal. The only material question is, who rented of Kahle the premises on which said corn was grown for the crop year of 1891—William Hermann, or Joseph Hermann ? If the former was tenant of Kahle for that year, a distress warrant against Joseph would not justify the taking and detention of the corn belonging to William. We think the evidence warranted the jury in finding that plaintiff rented said premises from Kahle for the crop year of 1891, cultivated and raised thereon as such tenant the corn taken, and that the evidence justified the verdict. We find no error in the instruction complained of, requiring the reversal of the judgment, and it is affirmed.